Hottel, J.
1. Appellee brought this action against appellant to recover on an oral contract alleged to have been entered into between appellant and appellee whereby the latter was employed to sprinkle with oil a portion of a certain free gravel road in Marion County at an agreed price of $1,039.50. There was a trial by the court and a special finding of facts and conclusions of law in favor of appellee. The errors assigned and relied on for reversal call in question the sufficiency of the complaint and the conclusion of law stated on the facts found, but an examination of the record fails to disclose any final judgment rendered. The transcript shows the finding of facts and conclusions of law in appellee ’s favor but no judgment rendered thereon.
There being no judgment to appeal from it follows that the appeal should be dismissed. §§670, 671, 672 Burns 1908, §§631, 632, 633 R. S. 1881, and authorities cited thereunder.
Appeal dismissed.
Note.—Reported in 103 N. E. 1090. See, also, 2 Cyc. 1029.